 

Filed 08/05/19 Page 1 of 37

Case 19-20476 Doc1

Fill in this information to identify your case:

   

 

 
  

 

United States Bankruptcy Court for the: oe 7: 40
DISTRICT OF MARYLAND eit “4 PM " “
Case number (it known) Chab er you eure AR
4 heh wd f
mini oy WOR
Ja fuk} emit ehh
ost HE EN %8

0 Chapter 12
O Chapter 13

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy

case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks,

would be yes if either debtor owns a car. When information is needed about the Spouses separately, the form uses

between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. Th
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for

more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and
every question.

 

About Debtor 4 Pe

 

re

4-204 Vo

(J Check if this an

amended filing

goo?

12/15

case together—called a joint
“Do you own a car,” the answer

p Same person must be Debtor 7 in

Bupplying correct information. If
case number (if known). Answer

 

 

 

 

 

 

 

Debtor 7 and Debtor 2 to distinguish

 

 

1. Your full name
Write the name thatison Jill
your government-issued “Firstname First name
picture identification (for
example, your driver's Rantz /
license or passport). Middle name Middle name
Bring your picture M
identification to your arsh Ae
meeting with the trustee. Last name and Suffix (Sr., Jr, H, UN -. + Last name and Suffix (Sr., Jr, il, UN)
2. All other names you have
used in the last 8 years
Include your married or
maiden names.
3. Only the last 4 digits of
your Social Security
number or federal XXX-Xx-5578

Individual Taxpayer
Identification number
(ITIN)

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy

page 1

 

 

 

 
Debtor 1

Jill Rantz Marsh

Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

Case 19-20476 Doc1

 

About Debtor 1:

@ | have not used any business name or EINs.

Filed 08/05/19 Page 2 of 37

Case number (if known)

 

Ot have not used any business name or EINs.

 

 

Business name(s)

Business name(s)

 

EINs

EiNs

 

 

 

 

 

5. Where you live If Debtor 2 lives at a different address:
7693 Hayward Rd
Pocomoke City, MD 21851 2
Number, Street, City, State & ZIP Code << Number, Street, City, State & ZIP Code
Worcester
County County
If your mailing address is different from the one 2S If Debtor 2's mailing address is different from yours, fill it
above, fill it in here. Note that the court will send any in here. Note that the court will send any notices to this
notices to you at this mailing address. » Mailing address.
Number, P.O. Box, Street, City, State & ZIP Code : Number, P.O. Box, Streef, City, State & ZIP Code
6. Why you are choosing Check one: “.. Check one:
this district to file for eo,
bankruptcy Mi Over the last 180 days before filing this petition, 1 Over the last 180 days before filing this petition, |

| have lived in this district longer than in any
other district.

Os have another reason.
Explain. (See 28 U.S.C. § 1408.)

have lived in this district ionger than in any other
district.

! have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

 

Official Form 104

 

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 2

 

 
 

Debtori Jill Rantz Marsh

Case 19-20476 Doc1 Filed 08/05/19 Page 3 of 37

rae teu the Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you are
choosing to file under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy

Case number (if known;

(Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Hi Chapter 7
O Chapter 11
CO Chapter 12
O Chapter 13

2

 

8. How you will pay the fee

about how you may pay. Typically, if you are paying the fee yourself, you may pay

O twill pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
order. If your attorney is submitting your payment on your behalf, your attorney mal

a pre-printed address.

| need to pay the fee in installments. If you choose this option, sign and attach t
The Filing Fee in Installments (Official Form 103A).

| request that my fee be waived (You may request this option only if you are filin
but is not required to, waive your fee, and may do so only if your income is less th
applies to your family size and you are unable to pay the fee in installments). If yo
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and

 

with cash, cashier's check, or money
pay with a credit card or check with

 

'

he Application for Individuals to Pay

t

for Chapter 7. By law, a judge may,
n 150% of the official poverty line that
choose this option, you must fill out
le it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for MNo
bankruptcy within the ,
last 8 years? 0 Yes.
District When Case number
District When Case number
District When Case humber
10. Are any bankruptcy HNo
cases pending or being |
filed byaspouse whois ( Yes.
not filing this case with
you, or by a business
Partner, or by an ~
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your MNo Go to line 12.
residence? ,
OQ] Yes. Has your landlord obtained an eviction judgment against you and do you want to Stay in your residence?
Oo No. Go to line 12.
oO Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this

bankruptcy petition.

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 3

 
 

Debtor 1 Jill Rantz Marsh

Report About Any Businesses You Own as a Sole Proprietor

Case 19-20476 Doc1 Filed 08/05/19 Page 4 of 37

Case number (if know

n)

 

12. Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is not a
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a

separate sheet and attach
it to this petition.

ME No.

O Yes.

Go to Part 4.

Name and location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
Health Care Business (as defined in 11 U.S.C. § 101(27A))

Singie Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

NDoOaaa

 

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a small business
debtor?

For a definition of small
business debtor, see 11
U.S.C. § 101(51D).

If you are filing under Chapter 11, the court must know whether you are a small business
deadlines. If you indicate that you are a small business debtor, you must attach your mo:
operations, cash-flow statement, and federal income tax return or if any of these docume

in 11 U.S.C. 1116(1)(B).

No.
O No.

D Yes.

| am not filing under Chapter 11.

debtor so that it can set appropriate
recent balance sheet, statement of
its do not exist, follow the procedure

| am filing under Chapter 11, but |am NOT a smail business debtor according to the definition in the Bankruptcy

Code.

| am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

 

GEREEE Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs? :

No.
O Yes.

What is the hazard?

If immediate attention is
needed, why is it needed?

Where is the property?

 

 

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 4

 
 

Case 19-20476 Doc1

Debtor1 Jill Rantz Marsh

Filed 08/05/19

Page 5 of 37)

I

Case number (if known)

 

 

EERE Exptain Your Efforts to Receive a Briefing About Credit Counseling
About Debtor 1: : PORE SE :
You must check one:
| received a briefing from an approved credit
counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a
certificate of completion.

15. Tell the court whether
you have received a
briefing about credit
counseling.

The ifaw requires that you
receive a briefing about

credit counseling before

you file for bankruptcy.

You must truthfully check
one of the following

choices. if you cannot do

SO, you are not eligible to

file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but I do not have
a certificate of completion.

Within 14 days after you file this bankruptcy ine
petition, you MUST file a copy of the certificate and =:
payment plan, if any.

| certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent :
circumstances merit a 30-day temporary waiver ©
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for

  

oOo

 

 

 

 

bankruptcy, and what exigent circumstances

required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

You must check one:

| received a briefi
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of

completion.

Attach a copy of the
any, that you develd

| received a briefin
counseling agency
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after
MUST file a copy of
any.

| certify that | aske
from an approved |

request, and exige
temporary waiver

To ask for a 30-day
attach a separate sh
to obtain the briefing
before you filed for 4
circumstances required you to file this case.

 

Spo

 

 
 

from an approved credit

certificate and the payment plan, if
ped with the agency.

g from an approved credit

within the 180 days before | filed

you file this bankruptcy petition, you
the certificate and payment plan, if

d for credit counseling services
agency, but was unable to obtain
those services during the 7 days after ! made my

nt circumstances merit a 30-day
>f the requirement.

temporary waiver of the requirement,

eet explaining what efforts you made
, why you were unable to obtain it
ankruptcy, and what exigent

Your case may be dismissed if the court is dissatisfied

with your reasons for not receiving a briefing before you

 

 

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15

days.

1am not required to receive a briefing about
credit counseling because of:

0

Oo

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

Incapacity.

| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

Oo

 

Disability.

My physical disability causes me to be

unable to participate in a briefing in person, .
by phone, or through the internet, even after |
reasonably tried to do so. “

Active duty.
|. am currently on active military duty in a
military combat zone.

O

Any extension of the
cause and is limited

lam not required tq
counseling becaus

filed for bankruptcy.

Incapacity.
| have a menta

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from)the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your cas

may be dismissed.

30-day deadline is granted only for

[to a maximum of 15 days.

> receive a briefing about credit

ep of:

illness or a mental deficiency that

makes me incapable of realizing or making rational

decisions abou
Disability.

participate ina

finances.

tiefing in person, by phone, or

My physical "a ie causes me to be unable to

through the int
do so.

Active duty.
| am currently o|
combat zone.

net, even after | reasonably tried to

Nn active military duty in a military

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy

page 5

 

 
Debtor 1 Jill Rantz Marsh

parte: EUEuey These Questions for Reporting Purposes

|
Case 19-20476 Doc1 Filed 08/05/19 Page 6 of 37

Case number (if known)

 

 

 

 

 

16. What kind of debts do | 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
you have? individual primarily for a personal, family, or household purpose.”
1 No. Go to line 16b.
Ml Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.
0 No. Go to line 16c.
OD Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts
17. Are you filing under OONo. | am not filing under Chapter 7. Go to line 18.
Chapter 7?
Do you estimate that yes | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
after any exempt "are paid that funds will be available to distribute to unsecured creditors?
property is excluded and
administrative expenses No
are paid that funds will
be available for O Yes
distribution to unsecured
creditors?
18. How many Creditorsdo i 4_49 D 1,000-5,000 C1 25,001-50,000
yon unate thatyou 14 50-99 D 5001-10,000 Cl 50,001-100,000
D 100-199 0 10,001-25,000 CI More than100,000
0 200-999
19. How much do you Wl $0 - $50,000 0 $1,000,001 - $10 million $500,000,001 - $1 billion

estimate your assets to
be worth?

($50,001 - $100,000 O) $10,000,001 - $50 million

$1,000,000,001 - $10 billion

 

OQ $100,001 - $500,000
($500,001 - $1 million

C1 $50,000,001 - $100 million
1 $100,000,001 - $500 million

oO
0
OJ $10,000,000,001 - $50 billion
C1 More than $50 billion

 

20. How much do you
estimate your liabilities

to be?

@ $0 - $50,000

O $50,001 - $100,000
CZ $100,001 - $500,000
C1 $500,001 - $1 million

D $1,000,001 - $10 million

0 $10,000,001 - $50 million
[4 $50,000,001 - $100 million
0 $100,000,001 -.$500 million

CJ $500,000,001 - $1 billion

J $1,000,000,001 - $10 billion
CO $10,000,000,001 - $50 billion
CT More than $60 billion

 

Sign Below

For you

| have examined this petition, and | declare under penalty of perjury that the information p

If | have.chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under q
United States Code. | understand the relief available under each chapter, and | choose to

If no attorney represents me and | did not pay or agree to pay someone who is not an atta
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in

rovided is true and correct.

thapter 7, 11,12, or 13 of title 11,
proceed under Chapter 7.

rney to help me fill out this

this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a

bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or|

ae

both. 18 U.S.C. §§ 152, 1341, 1519,

 

Jif! Rantz Marsh Signature of Debtor 2
Signature of Debtor 1
Executedon — O¥ | O1 \a OG Executed on

 

 

MM/DD/YYYY

MM/DD/YYYY

 

Official Form 101

Voluntary Petition for Individuats Filing for Bankruptcy

page 6

 

 
Debtor 1 Jill Rantz Marsh

Case 19-20476 Doc1 Filed 08/05/19 Page 7 of 37

Case number (if know

in)

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but yous
people find it extremely difficult to represent themselves successfully. Because bal

hould understand that many
kruptcy has long-term

 

financial and legal consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are] very technical, and a mistake or

inaction may affect your rights. For example, your case may be dismissed because you
pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee,
administrator, or audit firm if your case is selected for audit. If that happens, you could log
or you may lose protections, including the benefit of the automatic stay.

id not file a required document,
U.S. trustee, bankruptcy
e your right to file another case,

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay

a particular debt outside of your bankruptcy, you must list that debt in your schedules. if y
not be discharged. If you do not list property or properly claim it as exempt, you may not
judge can also deny you a discharge of all your debts if you do something dishonest in ya
destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are
debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crin
imprisoned.

If you decide to file without an attomey, the court expects you to follow the rules as if you
will not treat you differently because you are filing for yourself. To be successful, you mu
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules
filed. You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and le:

TO No
ves

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms
could be fined or imprisoned?

ou do not list a debt, the debt may
be able to keep the property. The
ur bankruptcy case, such as
randomly audited to determine if
ne; you could be fined and

had hired an attorney. The court
t be familiar with the United
of the court in which your case is

gal consequences?

re inaccurate or incomplete, you

C1 No

@ Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
BNo

DO Yes Name of Person

 

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature

By signing here, | acknowledge that | understand the risks involved in filing without an att

(Official Form 119).

orney. | have read and understood

this notice, and | am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if | do

 

 

 

 

 

not praper| A dle the case.
at Be Nw

Rantz Marsh Signature of Debtor 2
Signature of Debtor 1
Date O8 \O\ \ Aor Date

MM/DD/YYYY MM/DD/YYYY

Contact phone Contact phone
Cell phone 410-251-4714 Cell phone

 

 

Email address Email address

 

 

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy

page 8

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 8 of 37

Fill in this information to identify your case:

Debtor 1 Jill Rantz Marsh

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: | DISTRICT OF MARYLAND

 

Case number
(if known) () Check if this is an
amended filing

 

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy | 4/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before
1. Whatis your current marital status?

CO Married
Mi Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

M@ No

Ol Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor.1-Prior Address: Dates Debtor 1 Debtor:2 Prior Address: Dates Debtor 2
. lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

M@ No
O Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ail jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

O No
M Yes. Fill in the details.

  

Debtor 1: eS Debtor 006 2% ms ee
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until gy Wages, commissions, $11,000.00 © Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
CO Operating a business C1 Operating a business

 

Official Form 107 : Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 

 
Case 19-20476 Doc1

Debtor1 Jill Rantz Marsh

 

Debtor1

Sources of income
Check all that apply.

: Debtor'2
Gross income

Filed 08/05/19 Page 9 of 37)

Case number (if known)

Sources of income

Gross income
(before deductions
and exclusions)

bly:

(before deductions and Check all that apg
exclusions)
For last calendar year: Ml Wages, commissions, $19,000.00 (1 Wages, commissions,

(January 1 to December 31, 2018 )

bonuses, tips bonuses, tips

0 Operating a business

 

C1 Operating a business

 

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest: dividends: money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
List each source and the gross income from each source separately. Do not include income that you listed in tine 4.
H No
O Yes. Fill in the details.
Debtor 1° Ss os ‘Debtor'2. > 2. ae mes
Sources of income Gross income from Sources-of income Gross income
Describe below. each'source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)
EEGEHEE List Certain Payments You Made Before You Filed for Bankruptcy
6. Are either Debtor 1’s or Debtor 2's debts primarily consumer debts?
No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U|S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

O No. Goto line 7.

O Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child] support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

HM Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

MNo.  Gotoline7.

OD ves List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Alsp, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you. Was this payment for...
: paid still owe
7.

Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who wa
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you al
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any n
a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations, $

alimony.
@ No
O Yes. List ail payments to an insider.

insider's Name and Address Total‘amount

paid

Dates of payment Amount you

still owe

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

s an insider?

re a general partner; corporations
nanaging agent, including one for
uch as child support and

Reason for this payment

page 2

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 10 of 37

Debtor1 Jill Rantz Marsh Case number (if known) J

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.

M No

O Yes. List all payments to an insider

Insider's Name and Address Dates of payment Total amount Amount you Reason for. this payment
paid still owe nclude creditor's name

Identify Legal Actions, Repc ions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

M@ No
OsYes. Fill in the details.

Case title Nature of the case Court or agency Status of the case
Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

HM No. Go to line 11.

C1 Yes. Fill in the information below.
Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

@ No
O Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor.took Date action was Amount

taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

HM No
D Yes

List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
M No
O Yes. Fill in the details for each gift.

Gifts with.a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts :

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
H No
O Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe.what you contributed Dates you Value
more than $600 . contributed

Charity’s Name

Address (Number, Street, City, State and ZIP Code}

GENTE List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 

 
Case 19-20476 Doc1

 

Debtor1 Jill Rantz Marsh Case number (ifknown) |
or gambling?
HM No

CQ sYes. Fill in the details.

Describe the property you lost and

Describe any insurance coverage for the loss
how the loss occurred

Include the amount that insurance has paid. List pending
insurance claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

Date of
loss

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfe
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Filed 08/05/19 Page 11 of 34

y

your Value. of property

lost

my property to anyone you

r
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your duc

W No

O Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount-of
Address transferred or transfer-was payment
Email or website address made

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer

promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

HM No
DO Yes. Fill in the details.

jany property to anyone who

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to an

transferred in the ordinary course of your business or financial affairs?

yone, other than property

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not

include gifts and transfers that you have already listed on this statement.
H No

O Yes. Fil! in the details.

Person Who Received Transfer
Address

Description and value of
property transferred payments received ¢

paid in. exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or simi
beneficiary? (These are often called asset-protection devices.)

HM No
Ol Yes. Fill in the details.

Name of trust Description and-value:of the property transferred

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your nam
sold, moved, or transferred? :
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in ba
houses, pension funds, cooperatives, associations, and other financial institutions.

HB No
O Yes. Fill in the details.

Name of Financial Institution and

Address (Number, Street, City, State and ZIP
Code)

Last 4-digits of
account number

Type of account or
instrument closed, sold,
moved, or

transferred

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Describe any property or

Date. account was

Date transfer was

or debts made

jar device of which you are a

Date Transfer was
made

le, or for your benefit, closed,

inks, credit unions, brokerage

Last balance
before closing or
transfer

page 4

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 12 of 34

Debtor 1

Jill Rantz Marsh Case number (itknown) |

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box ord
cash, or other valuables?

H No
0 Yes. Fill in the details.

Name of Financial Institution

Who else had access to'it?
Address (Number, Street, City, State and ZIP Code)

Address (Number, Street, City,
State and ZIP Code)

Describe the contents

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed fo

@ No
C1 Yes. Fill in the details.

Name of Storage Facility
Address (Number, Street, City, State and ZIP Code)

Who else has or had access Describe the contents

to it?

Address (Number, Street, City,
State and ZIP Code)

identify Property You Hold or Control for Someone Else

23.
for someone.

—M No
O Yes. Fill in the details.

Owner's Name
Address (Number, Street, City, State and ZIP Code}

Where is the property?
(Number, Street, City, State and ZIP
Code) :

Describe the property

Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium
regulations controlling the cleanup of these substances, wastes, or material.

y

ther depository for securities,

Do.you still
have it?

r bankruptcy?

Do you still
have it?

Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust

Value

Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or

including statutes or

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used

to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous subs
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

tance, toxic substance,

Date of notice

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
@ No
(1 Yes. Fill in the details.
Name of site Governmental unit Environmental law, lif you
Address (Number, Street, City, State.and ZIP Code) Address (Number; Street, City; State and know it
ZIP Code)
25. Have you notified any governmental unit of any release of hazardous material?
@ No
O1 Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you

Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP-Code)

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Date-of notice

page 5

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 13 of 34

Debtor 1

Jill Rantz Marsh Case number (itknown) |

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include

H No
O Yes. Fill in the details.
Case Title Court or agency Nature of the'case
Case Number Name
Address (Number; Street, City,
State and ZIP Code)

Zusine Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connt

y

settlements and orders.

Status of the
case

ections to any business?

CA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

OA member of a limited liability company (LLC) or limited liability partnership (LLP)
OA partner in a partnership
0 An officer, director, or managing executive of a corporation

C1 An owner of at least &% of the voting or equity securities of a corporation

HI No. None of the above applies. Go to Part 12.

O Yes. Check all that apply above and fill in the details below for each business.

Business Name
Address :
(Number, Street, City, State and ZIP Code)

Describe the nature of the business
Do not include So
Name of accountant or bookkeeper ,

Dates business e:

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your b
institutions, creditors, or other parties.

M No ‘
O Yes. Fill in the details below.

- Name

Address
(Number, Street, City, State and ZIP Code}

cues Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penal
are true and correct. | understand that making a false statement, concealing property, or obtaining money or
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

DOW aoin

Date Issued

 

 

 

 

Jil/Rantz Marsh Signature of Debtor 2
Signature of Debtor 1
pate O& O\ \ DO \S Date

Employer Identification number

cial Security number or TIN.

isted

(noe? Include all financial

of perjury that the answers

property by fraud in connection

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

BNo
0D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
BNo

C1 Yes. Name of Person . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Form 119).

page 6

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 14 of 37 |

Fillin this information to identify your case:

Debtor 1 Jill Rantz Marsh

First Name Middle Name Last Name

 

Debtor2 _
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND

 

Case number
(if known) O Check if this is an

amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15 |

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct in-
formation. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

 

Summarize Your Assets

 

 

1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B..... cece scstsescsesserececseasseneeesesssssrossnsesseeeeersceasesesees $ 0.00

tb. Copy line 62, Total personal property, from Schedule A/B..........cccccsecsesscesssseeseeeeseceesesessaeeenceessesesseesatesenseneerneey .

A

9,570.00 |

ic. Copy line 63, Total of all property on Schedule A/B....... ee seeccssensseneseesecsesseecsseseeareacetsessceesercnsaeeeseeaeaessseaees $ 9,570.00

 

Summarize Your Liabilities

 

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part1of ScheduleD|,. § 4,574.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EV/F.......ccccscseenreneeeees . $ 0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F......... cece . $ 8,177.94
Your total liabilities | $ 12,751.94
Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 Of SCHEQUIC Io... cccccccccescessesceseesssceesseseesseseeseessesstcetsesterssteced $ 1,215.37
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c¢ of Schedule Joo... cece ceeteteeeeenectesseaeeeeeeseceseseaeeetaseesenesenees $ 1,199.00

 

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
QO No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M@ Yes
7. What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily tor a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

O Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 
|
Case 19-20476 Doc1 Filed 08/05/19 Page 15 of 37

Debtor1 Jill Rantz Marsh Case number (if known)

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form 1,647.45
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ umes

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

 

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) $ 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Informatia

page 2 of 2

 

 
Case 19-20476 Doc1 _ Filed 08/05/19

Fillin this information to identify your case and this filing:

Debtor 1 Jill Rantz Marsh

First Name

 

Middle Name Last Name

Debtor 2
(Spouse, if filing)

 

First Name Middle Name . Last Name

DISTRICT OF MARYLAND

United States Bankruptcy Court for the:

 

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 16 of 3%

y

0 Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsi
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

asset in the category where you
le for supplying correct
and case number (if known).

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

a No. Go to Part 2.
C Yes. Where is the property?

Describe Your Vehicles

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Includ
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

je any vehicles you own that

 

 

 

 

 

 

 

C] No
Ml Yes
. Do ‘not deduct-gecured claims or exemptions. Put
3.1. Make: Toyota Who has an interest in the property? Check one the amount of dny secured claims on Schedule D:
Mode: Corolla @ Debtor 4 only Creditors Who Have Claims Secured by Property.
Year: 2016 D1 Debtor 2 only Current value of the Current value of the
Approximate mileage: C] Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: D Atleast one of the debtors and another
D1 check if this is community property $7,000.00 $7,000.00
(see instructions)
4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, persona! watercraft, fishing vessels, snowmobiles, motorcycle accessories
No
0 Yes
§ Add the dollar vatue of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that number here => $7,000.00

Describe Your Personal and Household Items

 

 

 

 

Do you own or have any legal or equitable interest in.any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
C1 No

Official Form 106A/B Schedule A/B: Property

Current value of the
portion'you own?

Do: not deduct secured
claims or exemptions:

page 1

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 17 of 37

Debtor? Jill Rantz Marsh

Wl Yes. Describe.....

 

| Household Goods and Furnishings

 

Case number (if known,

y

$1,700.00

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
including cell phones, cameras, media players, games

 

 

collections; electronic devices

 

 

 

 

 

 

 

 

ONo

W@ Yes. Describe.....
|TV | $100.00
[Cellphone _| $150.00
[2nd small TV | $50.00
[radio $20.00

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles
MNo
D Yes. Describe.....

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoe:
musical instruments

HNo
CJ Yes. Describe.....

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

MNo
C1 Yes. Describe.....

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

ONo
Ml Yes. Describe...

 

[Clothes and shoes |

 

is and kayaks; carpentry tools;

$300.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems

ONo
Hl Yes. Describe.....

 

| misc jewelry

 

, gold, silver

$100.00

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

MNo
C1] Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
BNo
0 Yes. Give specific information.....
Official Form 106A/B

Schedule A/B: Property

page 2

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 18 of 37

Debtor 1 Jill Rantz Marsh Case number (if known)

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

 

 

 

 

 

for Part 3. Write that number here $2,420.00
Describe Your Financial Assets
Do you own or have any legal or equitable interest in any: of the following? Current value of the
: portion you own?
Do'not deduct secured

claims: or-exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your pefition

No

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

[CI No

yes Institution name:

17.1. First Shore Federal $150.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

BNo

D Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

BNo

O Yes. Give specific information about them................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

HNo

D Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

MNo

0 Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

BNo
DD YS. ooo eseseesteeeees Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
ENo
OU Yes......00..... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

MI No
OD Yes..eecccce. Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

~~

Official Form 106A/B Schedule A/B: Property page 3

 

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 19 of st

Debtor 1 Jill Rantz Marsh Case number (if known)

 

wi
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers ian for your benefit

BNo
0 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

HNo
O Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles

Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HNo
D Yes. Give specific information about them...

Money or property owed to you?

28. Tax refunds owed to you
No

CJ Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support

Current value of the
portion. you own?

Do not.deduct secured
claims ‘or exemptions.

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

HNo
CQ Yes. Give specific information......

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security

benefits; unpaid loans you made to someone else
HNo
0 Yes. Give specific information..

31. Interests in insurance policies

Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insufance

HNo

C1] Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary:

32. Any interest in property that is due you from someone who has died

Surrender or refund
value:

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died.
MNo
D Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

No
C2 Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims

HI No
D Yes. Describe each claim.........

35. Any financial assets you did not already list
Hino
0 Yes. Give specific information..

Official Form 106A/B Schedule A/B: Property

 

page 4

 
Case 19-20476 Doc1 Filed 08/05/19 Page 20 of 37

Debtor1 Jill Rantz Marsh Case number (if known,

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

 

 

 

 

 

 

 

 

MNo

 

 

 

 

 

for Part 4. Write that number here. $150.00
Describe Any Business-Related Property You Own or Have an Interest in. List any real estate in Part 1.
37. Do you own or have any legal or equitable interest in any business-related property?
Hl No. Go to Part 6.
C1 Yes. Go to line 38.
icluacme Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Hl No. Go to Part 7.
D Yes. Go to line 47.
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
OQ Yes. Give specific information.........
54. Add the dollar value of all of your entries from Part 7. Write that number here ............ccsssssosssseeecseoees $0.00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 $0.00

 

56. Part 2: Total vehicles, line 5
57. Part 3: Total personal and household items, line 15

$7,000.00

$2,420.00

58. Part 4: Total financial assets, line 36 $150.00
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... Copy personal propert

$9,570.00

63. Total of all property on Schedule A/B. Add line 55 + line 62

Official Form 106A/B Schedule A/B: Property

y total

$9,570.00

 

 

$9,570.00

 

 

 

page 5

 
Case 19-20476 Doc1 Filed 08/05/19 Page 21 of 34

Fill in this information to identify your case:

Jill Rantz Marsh

First Name

Debtor 1

Middle Name Last Name

Debtor 2
(Spouse if, filing)

 

First Name Middle Name Last Name

DISTRICT OF MARYLAND

United States Bankruptcy Court for the:

 

Case number
(if known)

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt

y

1 Check if this is an
amended filing

416

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for sup
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additj
case number (if known).

 

plying correct information. Using
as exempt. If more space is
onal pages, write your name and

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One Way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the

exemption to a particular dollar amount and the value of the property is determined to exceed that amount, you
to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

W you are claiming state and federai nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
D1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on

ret. Current value of the"
Schedule.A/B that lists this property...

Amount of the exemption you claim: :
: portion you.own: . . gol Pes we

   

 

Ir exemption would be limited

 

 

 

 

 

 

 

 

 

Copy the value from: a °
: Schedule A/B : ee Sea “3
2016 Toyota Corolla $7,000.00 mm $2,426.00 | Md. Code Ann., Cts. & Jud.
Line from Schedule A/B: 3.1 Proc. § 11-504(f)(1)(i)(1)
‘ 1 100% of fair market value, up to :
any applicable statutory limit
Household Goods and Furnishings $1,700.00 $1,700.00 Md. Code Ann., Cts. & Jud.
Line from Schedule A/B: 6.1 Prac. § 11-504(b)(5)
DO 100% of fair market value, up to
any applicable statutory limit
TV Md. Code Ann., Cts. & Jud.
100.00 100.00 ;
Line from Schedule A/B: 7.1 $ 7 § Proc. § 11-504(b)(5)
O 100% of fair market value, up to
any applicable statutory limit
Cellphone 4 150.00 Md. Code Ann., Cts. & Jud.
Line from Schedule A/B: 7.2 $150.00 $ Proc. § 11-804(b)(5)
O 100% of fair market value, up to
any applicable statutory limit
2nd small TV 50.00 . Md. Code Ann., Cts. & Jud.
Line from Schedule A/B: 7.3 $50.00 § Proc. § 11-504(b)(5)

100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 1 of 2

 

 

 
Case 19-20476 Doc1

Debtor1 Jill Rantz Marsh

Brief description of the property.and line on

Schedule A/B that lists this property

~- Current value of the
portion. you own.”

Amount of the exemption you claim

Case number (if known)

 

 

Filed 08/05/19 Page 22 of 37

   
    

ific laws that allow exemption

   

 

 

 

 

 

 

 

Copy the value from ' Gheck only one box for each exem
“Schedule A/B Bev as Ro oes BYP ie

radio $20.00 $20.00 Md} Code Ann., Cts. & Jud.
Line from Schedule A/B: 7.4 Prac. § 11-504(b)(5)

100% of fair market value, up to

any applicable statutory limit
Clothes and shoes $300.00 $300.00 Mdi Code Ann., Cts. & Jud.
Line from Schedule A/B: 11.1 Proc. § 11-504(b)(5)

100% of fair market value, up to

any applicable statutory limit
misc jewelry $100.00 $100.00 Md) Code Ann., Cts. & Jud.
Line from Schedule A/B: 12.1 Prac. § 11-504(b)(5)

100% of fair market value, up to

any applicable statutory limit
First Shore Federal $150.00 $150.00 Md. Code Ann., Cts. & Jud.
Line from Schedule A/B: 17.1 Proc. § 11-504(b)(5)

100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

0 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

HE No
© No
O Yes

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 2 of 2

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 23 of 37

Fill in this information to identify your case:

Debtor 1 Jill Rantz Marsh

First Name Middle Name Last Name

 

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND

 

Case number
{if known)

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

O Chectk if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying ¢
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages
number (if known).

1. Do any creditors have claims secured by your property?
D1 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report
Yes. Fill in all of the information below.

List All Secured Claims

correct information. If more space
|, write your name and case

pn this form.

 

 

 

 

 

 

 

 

 

 

2. Listall secured claims. If.a creditor has more-than one:secured claim, list the creditor separately Column‘A sua Column C
for each claim: If more than one .creditor-has a particular claim, list. the other creditors in Part 2. As Amount of.claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not déduct the that supports this portion
value.of collateral, claim " Ifany
2.1 | Toyota Motor Credit Corp _ Describe the property that secures the claim: $4,574.00 $7,000.00 $0.00
Creditors Name 2016 Toyota Corolla
. As of th file, the claim is:
411 W 22nd St Suite 420 ae the date you file, the claim is: Check ail that
Hinsdale, IL 60521 C contingent
Number, Street, City, State & Zip Code C3 untiquidatea
Oo Disputed .
Who owes the debt? Check one. Nature of lien. Check all that apply.
Di Debtor 1 only Tan agreement you made (such as mortgage or secured
D Debtor 2 only car loan)
CI Debtor 1 and Debtor 2 only QD Statutory lien (such as tax lien, mechanic's lien)
Atleast one of the debtors and another [1 Judgment lien from a lawsuit
C1 Check if this claim relates to a OD other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
Add the dollar value of your entries in Column A on this page. Write that number here: $4,574.00
If this is the last page of your form, add the dollar value totals from all pages. $4,574.00
Write that number here: 3 :

 

 

 

List Others to Be Notified for a Debt That You Already Listed

 

Use this: page only If you have others to be notified about your. bankruptcy for a debt'that you already listed in Part 1.-For orale. if a collection agency is

trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency hi

re. Similarly, if you have more

than one creditor for any of the debts that you listed in Part.1, list the additional creditors.here. If you:do not have additional. persons to be notified for.any

debts in Part 1, do not fill out or submit this page.

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 1

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 24 of 37

Fillin this information to identify your case:

Jill Rantz Marsh

First Name

Debtor 1

 

Middle Name Last Name

Debtor 2
(Spouse if, filing)

 

First Name Middle Name Last Name

DISTRICT OF MARYLAND

United States Bankruptcy Court for the:

 

Case number
(if known)

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPR|
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Prog
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially sec
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, nu
left. Attach the Continuation Page to this page. if you have no information to report in a Part, do not file that Part. On the top a
name and case number (if known).

List All of Your PRIORITY Unsecured Claims

7

O Check if this is an
amended filing

12/15

ORITY claims. List the other party to
erty (Official Form 106A/B) and on
red claims that are listed in

ber the entries in the boxes on the

f any additional pages, write your

 

1. Do any creditors have priority unsecured claims against you?
Hl No. Go to Part 2. ‘

D Yes. ‘
GEGPAME List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?
01 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Mi ves.

List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If-a creditor h

unsecured claim, list the creditor separately for each claim: For each claim'listed, identify what type of claim it is. Do not list claims

than one creditor holds a particular claim, list the other creditors in Part’3.If you have more than three:nonpriority unsecured:claim
Part.2,

Last 4 digits of accountnumber 6861

41 Benjamin Strahl DDS ILC
Nonpriority Creditor’s Name

DBA Snow Hill Dental Assoc

 

When was the debt incurred?

as more than one nonpriority
already included in Part 1. If more
S fill out the Continuation Page of

Total:claim

$194.72

 

303 North Washington Street

Snow Hill, MD 21863
Number Street City State Zip Code

Who incurred the debt? Check one.

 

As of the date you file, the claim is: Check all that apply

a Debtor 1 only

O Debtor 2 only

OO Debtor 1 and Debtor 2 only

0 At least one of the debtors and another

| Contingent
D0 unliquidated

| Disputed
Type of NONPRIORITY unsecured claim:

CI Check if this claim is for a community C1 Student loans

debt Oo Obligations arising out of a separation agreement or divorce that y
Is the claim subject to offset? report as priority claims

Hino D1 Debts to pension or profit-sharing plans, and other similar debts
Dyes WR other. Specify

pu did not

 

 

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Page 1 of §

 

 
Case 19-20476

Debtor 1 Jill Rantz Marsh

Doc 1 Filed 08/05/19 Page 25 of 37

Case number {if know)

 

 

[42 | Capital One
Nonpriority Creditors Name
PO Box 30281

Salt Lake City, UT 84130
Number Street City State Zip Code

Who incurred the debt? Check one.

m Debtor 1 only

D Debtor 2 only

D Debtor 1 and Debtor 2 only

O Atleast one of the debtors and another

O Check if this claim is for a community
debt

Is the claim subject to offset?

Last 4 digits of account number

When was the debt incurred?

 

$1,026.00

 

As of the date you file, the claim is: Check all that apply

QO Contingent
CD Untiquidatea

oO Disputed
Type of NONPRIORITY unsecured claim:

C1 Student toans

0 Obligations arising out of a separation agreement or divorce that you did not

report as priority claims

 

 

 

| | No CJ Debts to pension or profit-sharing plans, and other similar debts
0 yes WB other. Specify
43 CBNA Last 4 digits of account number $617.00
Nonpriority Creditor’s Name
PO Box 6497 When was the debt incurred?

Sioux Falls, SD 57117
Number Street City State Zip Code

Who incurred the debt? Check one.

MM Debtor 1 only

CI Debtor 2 only

O Debtor 1 and Debtor 2 only

0 Atleast one of the debtors and another

0 Check if this claim is for a community
debt

Is the claim subject to offset?

 

As of the date you file, the claim is: Check all that apply

0 Contingent
OO unliquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:

O student joans

oO Obligations arising out of a separation agreement or divorce that you did not

report as priority claims

 

 

 

 

Bno C1 Debts to pension or profit-sharing plans, and other similar debts
OQ yYes other. Specify Monroe-DC
| 44 | Citibank CBNA Last 4 digits of account number $1,864.00
Nonpriority Creditor's Name
PO Box 6217 When was the debt incurred?
Sioux Falls, SD 57117

 

Number Street City State Zip Code
Who incurred the debt? Check one. .

MM Debtor 1 only

O Debtor 2 only

O Debtor 1 and Debtor 2 only

C) At ieast one of the debtors and another

01 Check if this claim is for a community
debt
is the claim subject to offset?

Mino
CO Yes

As of the date you file, the claim is: Check all that apply

oO Contingent
DO unliquidated

CZ Disputed
Type of NONPRIORITY unsecured claim:

O student loans

oO Obligations arising out of a separation agreement or divorce that you did not

report as priority claims

C] Debts to pension or profit-sharing plans, and other similar debts

Wi other. Specify

 

 

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Page 2 of 5

 

 
Case 19-20476

Debtor 1 Jill Rantz Marsh

 

 

Doc 1

Case number (if know)

Filed 08/05/19 Page 26 of 37

 

 

 

 

 

 

 

 

 

 

 

 

| 45 Discover Financial Service Last 4 digits of account number $734.00
Nonpriority Creditor's Name
PO Box 15316 When was the debt incurred?
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
a Debtor 1 only oO Contingent
DO Debtor 2 only 0) unliquidated
D1 Debtor 1 and Debtor 2 only 0 Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is for a community O Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|_| No C1 Debts to pension or profit-sharing plans, and other similar debts
O yes @ other. Specify
Eastern Shore Psychological

46 Services Last 4 digits of account number 8389 $546.22
Nonpriority Creditors Name
1113 Healthway Drive When was the debt incurred?
Salisbury, MD 21804
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only oO Contingent
OD Debtor 2 only / O Unliquidated
O1 Debtor 1 and Debtor 2 only oO Disputed
01 At east one of the debtors and another Type of NONPRIORITY unsecured claim:
OD Check if this claim is for a community C] student loans
debt O Obligations arising out of a separation agreement or divorce that ybu did not
Is the claim subject to offset? report as priority claims
a No D1 Debts to pension or profit-sharing plans, and other similar debts
O yes a Other. Specify

47 Global Credit Network Last 4 digits of account number $300.00

 

Nonpriority Creditors Name
1901 Research Bvid 160
Rockville, MD 20850

 

Number Street City State Zip Code
Who incurred the debt? Check one.

& Debtor 1 only

O Debtor 2 only

O Debtor 1 and Debtor 2 only

0 At least one of the debtors and another

OD Check if this claim is for a community
debt
Is the claim subject to offset?

a No
D yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

D0 unliquidated

OQ Disputed

Type of NONPRIORITY unsecured claim:
OD student loans

QO Obligations arising out of a separation agreement or divorce that y
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

WB other. Specify ATLANTIC GENERAL HOSPITAL

pu did not

 

 

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

Page 3 of 5
Debtor 1

Case 19-20476

Jill Rantz Marsh

Doc1 Filed 08/05/19 Page 27 of 3%

Case number (if know)

y

 

 

 

48 JPMCB Card Services
Nonpriority Creditors Name
PO Box 15369

Wilmington, DE 19850

 

Number Street City State Zip Code

Who incurred the debt? Check one.

BF pebior 1 only

D Debtor 2 only

O Debtor 1 and Debtor 2 only

D Atleast one of the debtors and another

O Check if this claim is for a community
debt

Is the claim subject to offset?
x No
O yes

_ As of the date you file, the claim is: Check all that apply

Last 4 digits of account number

When was the debt incurred?

$2,064.00

 

0 Contingent

D unliquidated

0D Disputed

Type of NONPRIORITY unsecured claim:
O Student loans

O Obligations arising out of a separation agreement or divorce that yd
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

MF other. Specify

u did not

 

 

JPMCB Card Services
Nonpriority Creditors Name

PO Box 15369
Wilmington, DE 19850

 

Number Street City State Zip Code

Who incurred the debt? Check one.

M Debtor 1 only

D1 Debtor 2 only

O Debtor 1 and Debtor 2 only

1 At least one of the debtors and another

0) Check if this claim is fora community
debt
Is the claim subject to offset?

a No
D yes

Last 4 digits of account number

When was the debt incurred?

$832.00

 

As of the date you file, the claim is: Check all that apply

Oo Contingent
D unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

D Student loans

O Obligations arising out of a separation agreement or divorce that yd
report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify

ju did not

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collectj
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do nq
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C)

type of unsecured claim.

For example, if a collection agency
ion agency here. Similarly, if you
bt have additional persons to be

 §159. Add the amounts for each

 

 

 

 

Total Ciaim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
Se. Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total’Claim|...
. 6f. Student loans 6f. $ . 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 69. :
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. 0.00
6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
here 8,177.94

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Page 4 of 5

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 28 of 37

Debtor1 Jill Rantz Marsh Case number (if know)

 

 

 

6j. Total Nonpriority. Add lines 6f through 6i. 6j. $ 8.177.94

 

 

 

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page § of 5

 

 
Case 19-20476 Doc1 Filed 08/05/19

Fillin this information to identify your case:

Jill Rantz Marsh

First Name

Debtor 1

 

Middle Name Last Name

Debtor 2
(Spouse if, filing)

 

First Name Middle Name Last Name

DISTRICT OF MARYLAND

United States Bankruptcy Court for the:

 

Case number
{if known)

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases

Page 29 of 37

OO Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsib|
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to th
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules. You have nothing else to report
C1 Yes. Fill in alt of the information below even if the contacts of leases are listed on Schedule A/B.Property (Offic

2. List separately each person or company with whom you have the contract or lease. Then state what each
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more ex
and unexpired leases.

Person or company with whom you have the contract or lease State what the:.contract or'lease is f

Name, Number, Street, City, State and ZIP Code

le for supplying correct
is page. On the top of any

on this form.
ial Form 106 A/B).

contract or lease is for (for
‘amples of executory contracts

or

 

2.1

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code

2.3

 

Name

 

Number Street

 

City State ZIP Code -

2.4

 

Name

 

Number ~ Street

 

City State ZIP Code

2.5

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases

 

Page 1 of 1
Case 19-20476 Doc1 Filed 08/05/19 Page 30 of 34

Fillin this information to identify your case:

Debtor 1 Jill Rantz Marsh

First Name

 

Middle Name Last Name

Debtor 2
(Spouse if, filing)

 

First Name Middle Name Last Name

United States Bankruptcy Court for the: © DISTRICT OF MARYLAND

 

 

Case number
(if known)

 

 

Official Form 106H
Schedule H: Your Codebtors

y

OJ Check if this is an
amended filing

12/15

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married

people are filing together, both are equally responsible for supplying correct information. If more space is nee
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top o|
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

0 No
ves

2. Within the last 8 years, have you lived in a community property state or territory? (Community property s
Arizona, California, \daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

HE No. Go to line 3.
[1 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

(led, copy the Additional Page,
f any Additional Pages, write

jates and territories include

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown

in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Sc
out Column 2.

Column 1: Your codebtor
Name,Number, Street, City, State ‘and ZIP Code

Column 2: The credi
Check all schedules

3.1 Brittany Marsh

M@ Schedule D, line

CO Schedule E/F, lin
OScheduleG___ |
Toyota Motor Cred

creditor on Schedule D (Official
hedule E/F, or Schedule G to fill

r:to. whom you owe the debt

that apply:

21
e

lit Corp

 

Official Form 106H Schedule H: Your Codebtors

Page 1 of 1

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 31 of 37

Fill in this information to identi

Debtor 1 Jill Rantz Marsh

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

 

 

 

 

Case number Check if this is:
(If known) O An amended filing
OA spond showing postpetition chapter
13 income as of the following date:

Official Form 1061 uMTODWYY
Schedule |: Your Income 12/45

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), pen are equally responsibie for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spause. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 
   

 

 

lee Describe Employment
1. Fillin your employment
information. Debt
If you have more than one job, Empl t stat Ml Employed C1 Employed
attach a separate page with mployment status
information about additional C Not employed C1 Not employed
employers. . ae :
Ploy Occupation Activity Aide
Include part-time, seasonal, or . .
self-employed work. Snow Hill Nursing and Rehab
Employer's name Center
Occupation may include student
if i ies.
or homemaker, if it applies Employer's address 430 W Market St

Snow Hill, MD 21863

 

How long employed there? 7 years

 

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
Spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 1,647.45 $ N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 | +$ N/A
4. Calculate gross Income. Add line 2 + line 3. 4.1 $ 1,647.45 $ N/A

 

 

 

 

 

 

Official Form 106] Schedule I: Your Income page 1

 

 
Debtor 1

10.

11.

12.

13.

Copy line 4 here 4. § 1,647.45 | $
List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. §$ 263.08 | $ N/A
5b. Mandatory contributions for retirement plans 5b. §$ 0.00 | $ N/A
5c. Voluntary contributions for retirement plans Sc. $ 0.00 | $ N/A
5d. Required repayments of retirement fund loans Sd. $ 0.00 | $ N/A
5e. Insurance Se. $ 169.00 | $ N/A
5f. Domestic support obligations Sf. = $ 0.00 | $ N/A
5g. Union dues 5g. $ 0.00 | $ N/A
5h. Other deductions. Specify: Sht $ 0.00 +$ N/A
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6. 6§ 432.08 | $ N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 §$ 1,215.37 | § N/A
List all other income regularly received:
8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total

monthly net income. 8a. $ 0.00 | $ N/A
8b. Interest and dividends 8b. § 0.00 | $ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8. § 0.00 | $ N/A
8d. Unemployment compensation 8d.  §$ 0.00 | $ N/A
8e. Social Security 8e.  §. 0.00 | $ N/A
8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: Bf. $ 0.00 | $ N/A
8g. Pension or retirement income 8g. §$ 0.00 | $ N/A
8h. Other monthly income. Specify: 8h.+ $ 0.00 4$ N/A
Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. |$ 0.00} ||$ N/A
Calculate monthly income. Add line 7 + line 9. 10. | $ 1,215.37 | +/$ N/IA|=|$ 1,215.37
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates] and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00
Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies 12.) $ 1,215.37 |

Combined

Case 19-20476 Doc1

Jill Rantz Marsh

Filed 08/05/19 Page 32 of 37

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do you expect an increase or decrease within the year after you file this form?

a
Oo

No.

 

 

 

monthly income

 

Yes. Explain: |

 

Official Form 106]

Schedule I: Your Income

 

page 2

 

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 33 of 31

Fill in this information to identify your case:

 

Debtor 1 Jill Rantz Marsh Check if this is:
( An amended
Debtor 2 ( Asupplemen

 

(Spouse, if filing) 13 expenses

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND MM/DD/Y

 

Case number
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses

Be as complete and accurate as possible. If two married people are filing together, both are equally respon:
information. If more space is needed, attach another sheet to this form. On the top of any additional pages,
number (if known). Answer every question.

 

Describe Your Household

y

filing

it showing postpetition chapter
as of the following date:

VYY

 

12/15

rite your name and case

tn for supplying correct

 

1. Is this a joint case?
Hi No. Go to line 2.
C Yes. Does Debtor 2 live in a separate household?

No
CO Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

2. Doyou have dependents? [No
Do not list Debtor 1 and HH ves. Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependernt.............. Debtor 1 or Debtor 2 age live with you?
38 as
Do not state the C1 No
dependents names. Son 18 @ yes
ONo
O Yes
ONo
0 Yes
ONo
O Yes
3. Do your expenses include HNo
expenses of people other than O Yes

yourself and your dependents?

Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your income
(Official Form 1061.)

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot. .$
if not included in line 4:
4a. Real estate taxes 4a. $
4b. Property, homeowner’s, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $
5. Additional mortgage payments for your residence, such as home equity loans 5. $

Official Form 106J Schedule J: Your Expenses

a Chapter 13 case to report
top of the form and fill in the

 

 

0.00
0.00
0.00
0.00
0.00

page 1

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 34 of 34

Debtor 1 Jill Rantz Marsh

6.

oN

11.
12.

13.
14.
15.

16.

17.

18.
19.

20.

21.
22.

23.

24.

Official Form 106J

Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection

6d. Other. Specify:

Case number (if known)

 

Food and housekeeping supplies
Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medicai and dental expenses

Do not include car payments.

Insurance.

15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify:

 

Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Specify:

 

20a. Mortgages on other property
20b. Real estate taxes

Other: Specify:

y

 

Calculate your monthly expenses
22a. Add lines 4 through 21.

Calculate your monthly net income.

 

 

 

 

6a. $ 150.00
6b. §$ 0.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. §$ 130.00
6d. $ 0.00
7. $ 200.00
8. $ 0.00
9. $ 20.00
10. $ 50.00
11. $ 0.00
Transportation. Include gas, maintenance, bus or train fare. 12. § 420.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 50.00
Charitable contributions and religious donations 14. $ 60.00
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. $ 0.00
15b. $ 0.00
15c.. $ 110.00
16d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
16. $ 0.00
17a. $ 309.00
17b. $ 0.00
17c. $ 0.00
17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your income (Official Form 106}). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule |: Your income.
20a. $ 0.00
20b. $ 0.00
20c. Property, homeowner’s, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
21. +$ 0.00
$ | __ 1,199.00.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 1,199.00
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 1,215.37
23b. Copy your monthly expenses from line 22c above. 23b. -$ 1,199.00
23c. Subtract your monthly expenses from your monthly income. 230.1$ 16.37

The result is your monthly net income.

Do you expect an increase or decrease in your expenses within the year after you file this form?

 

 

 

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

No.

 

CO Yes. | Explain here:

 

Schedule J: Your Expenses

 

page 2

 
Case 19-20476 Doc1 Filed 08/05/19 Page 35 of 37

 

Fill in this information to identify your case:

 

 

Debtor 1 Jill Rantz Marsh

First Name Middie Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name -

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

 

Case number
(if known) O Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/15

 

if two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571. _

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

mw No

O Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | dectare that | have read the summary and schedules filed with this declaration and
that they are true and correct.
v :

Lp yy

WO Plole x

Jal Rantz Marsh Signature of Debtor 2
Signature of Debtor 1

Date O 8 \o \ \ 20 \ 4 Date

   

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 

 
Case 19-20476 Doc1 Filed 08/05/19 Page 36 of 37

United States Bankruptcy Court
District of Maryland

Inre _ Jill Rantz Marsh Case No.
Debtor(s) Chapter

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best d

 

y

f his/her knowledge.

 

Date: O$ lo | | 20 9 WMA bale
“Till lantz Marsh

Signature of Debtor

 

 

 
Case 19-20476 Doc1 Filed 08/05/19

Benjamin Strahl DDS 1L¢C
DBA Snow Hill Dental Assoc
303 North Washington Street
Snow Hill, MD 21863

Capital One
PO Box 30281
Salt Lake City, UT 84130

CBNA
PO Box 6497
Sioux Falls, SD 57117

Citibank CBNA
PO Box 6217
Sioux Falls, SD 57117

Discover Financial Service
PO Box 15316
Wilmington, DE 19850

Eastern Shore Psychological Services
1113 Healthway Drive
Salisbury, MD 21804

Global Credit Network
1901 Research Bvld 160
Rockville, MD 20850

JPMCB Card Services
PO Box 15369
Wilmington, DE 19850

Toyota Motor Credit Corp
111 W 22nd St Suite 420
Hinsdale, IL 60521

Page 37 of 34

y

 

 
